Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2018

                                       No. 04-18-00447-CR

                                      Raul Daniel NORRIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9017
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        The court reporter’s record was due October 10, 2018, but was not filed. On the due
date, the reporter, Ms. Minnie Cadena, filed a notification of late record stating the record was
not filed because appellant has not paid or made arrangements to pay the reporter’s fee to prepare
the record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record. Appellant has retained appellate counsel. Accordingly we ordered
appellant to provide written proof to this court on or before October 22, 2018, that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to have the reporter’s record furnished without charge. See TEX. R. APP. P.
20.2. We advised appellant that if he failed to respond within the time provided, his brief would
be due in this court on or before November 13, 2018, and the court would only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See id. R. 37.3(c).

        After Ms. Cadena filed her notification of late record, a second court reporter, Ms. Maria
E. Fattahi, also filed a notification of late record stating the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the reporter’s fee for preparing the
record. Accordingly, in a second order, we ordered appellant to provide written proof to this
court on or before October 22, 2018 that either: (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee with regard to Ms. Fattahi’s portion of the
record; or (2) appellant is entitled to have the reporter’s record furnished without charge. See
TEX. R. APP. P. 20.2. We again advised appellant that if he failed to respond within the time
provided, his brief would be due in this court on or before November 13, 2018, and the court
would only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See id. R. 37.3(c).

       On October 19, 2018, appellant filed a response in this court showing that: (1) he has
made payment in full for the portion of the reporter’s record to be prepared by Ms. Fattahi; and
(2) he has made partial payment for the portion of the reporter’s record to be prepared by Ms.
Cadena, and has made arrangements with Ms. Cadena for an additional payment once she has
completed one-half of the record.

        Accordingly, we ORDER court reporters Minnie Cadena and Marie E. Fattahi to file
their portions of the reporter’s record in this court on or before November 26, 2018.

       We further order the clerk of this court to serve a copy of this order on all counsel and
the court reporters, Minnie Cadena and Maria E. Fattahi.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court